DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/770,447, application filed on 06/05/2020, and Applicant’s Preliminary Amendment subsequently filed on 06/05/2020, and Applicant’s Response to Examiner’s Restriction/Election requirement.  Claims 1-2 and 4-10 are elected by Applicant without traverse.  Non-elected claim 3 is currently withdrawn by Applicant (see Applicant’s remarks filed 06/27/2022, indicating the withdrawal of non-elected claim 3).  Claims 1-10 are currently pending in this application.  

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 11/25/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
5.	Applicant’s response submitted 06/27/2022, to Examiner’s restriction/election requirement mailed on 04/25/2022, includes an election of claims 1-2 and 4-10, without traverse.  Therefore, Examiner requires that Applicant cancel the non-elected claims in response to this office action.

Claim Rejections - 35 USC § 102
6.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.          Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FREELING-WILKINSON (US PG Pub No. 2020/0324661).

8.          With respect to claim 1, FREELING-WILKINSON teaches:
A charging assembly for charging an electronic device (see charging station for charging a device/apparatus, Abstract), 
wherein the charging assembly (see charging station for charging a device/apparatus, Abstract) comprises: 
a charging transmission line (see transmission line connecting power source to vehicle/device, Abstract) comprising 
a lead wire part (see electric wire for connecting vehicle to charging station, para 42), 
an output part configured to be coupled to the electronic device to be charged (see output portion connecting charging station to vehicle shown at top of Fig 3), and 
an input part configured to be coupled to a power supply device (see connection point at actuator 113 connecting power source to charging station apparatus, Fig 4, para 46), 
the input part and the output part being coupled to two ends of the lead wire part, respectively (see electric wire for connecting vehicle to charging station, para 42); 
a fixing member (see fixing member at telescoping charging apparatus connecting to charging output, fig 4); and 
a telescopic member (see electric wire for connecting vehicle to charging station, para 42), 
wherein a first end of the telescopic member is fixedly arranged on the fixing member (see fixed portion of electric wire for connecting vehicle to charging station, para 42), 
the output part is fixed at the first end of the telescopic member (see electric wire for connecting vehicle to charging station, para 42), 
a second end of the telescopic member is fixed at the input part (telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5), and 
the lead wire part is deformable with extension and retraction of the telescopic member (electric wire for connecting vehicle to charging station, para 42).

9.          With respect to claim 2, FREELING-WILKINSON teaches:
wherein the telescopic member comprises 
a plurality of movable units connected in sequence (see plurality of movable unites in sequence, Fig 5, elements at 101, see connection portions at top of figure in 100),
 each of which comprises a first movable rod and a second movable rod intersected with each other and hinged at an intersection point (see telescoping extension portion shown in Fig 4); and 
in two adjacent movable units (see adjacent movable units at telescoping portion, and nested portions shown at top of Fig 5), 
a first end of the first movable rod of one movable unit is hinged to a second end of the second movable rod of the other movable unit (see telescoping portion, connected at hinges, Fig 5), and 
a first end of the second movable rod of one movable unit is hinged to a second end of the first movable rod of another movable unit so that when the second end of the first movable rod of one of the plurality of movable units is moved toward or away from the second end of the second movable rod of the movable unit (see telescoping portion, connected at hinges, Fig 5),
the second ends of the first movable rods of the rest movable units are synchronously movable toward or away from the second ends of the second movable rods of the rest movable units (see telescoping portion, connected at hinges, Fig 5), and 
so that the telescopic member is correspondingly extended or retracted (extension and retraction, see telescoping portion, connected at hinges, Fig 5).

10.          With respect to claim 4, FREELING-WILKINSON teaches:
wherein the charging assembly further comprises a connection unit (see connection unit between charger and device/vehicle shown in Fig 300), and 
the movable unit located at the first end of the telescopic member is hinged to the fixing member at a hinge point of the first movable rod and the second movable rod of the movable unit (see telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5); and 
the connection unit is hinged to the movable unit located at the first end of the telescopic member (see telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5).

11.          With respect to claim 5, FREELING-WILKINSON teaches:
wherein the connection unit comprises a first connection rod, 
a second connection rod and a third connection rod (see telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5), 
a first end of the first connection rod, a first end of the second connection rod and a first end of the third connection rod are all hinged together (hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5), 
a second end of the first connection rod is hinged to the second end of the second movable rod of the movable unit located at the first end of the telescopic member (telescoping portion, connected at hinges, Fig 5), and 
a second end of the second connection rod is hinged to the second end of the first movable rod of the movable unit located at the first end of the telescopic member (telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5).

12.          With respect to claim 6, FREELING-WILKINSON teaches:
wherein the charging assembly further comprises a rotation rod and a motor, a first end of the rotation rod is fixedly connected to an output shaft of the motor, and a second end of the rotation rod is hinged to a second end of the third connection rod (telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5).

13.          With respect to claim 7, FREELING-WILKINSON teaches:
wherein each of the movable units has a lead wire through hole provided in the first movable rod or the second movable rod of a single movable unit, an axial direction of the lead wire through hole is consistent with a length direction of the first movable rod when the lead wire through hole is provided in the first movable rod (see rods, telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5), and 
an axial direction of the lead wire through hole is consistent with a length direction of the second movable rod when the lead wire through hole is provided in the second movable rod (electric wire for connecting vehicle to charging station, para 42); and 
the lead wire part of the charging transmission line sequentially passes through the lead wire through holes in the movable units (see telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5).

14.          With respect to claim 8, FREELING-WILKINSON teaches:
wherein the input part comprises a first input connection rod, a second input connection rod, an input fixing member and a plurality of elastic conductive members (see telescoping portion, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5), 
a first end of the first input connection rod is hinged to the first end of the first movable rod of the movable unit located at the second end of the telescopic member (??), 
a second end of the first input connection rod is hinged to the input fixing member, a first end of the second input connection rod is hinged to the first end of the second movable rod of the movable unit located at the second end of the telescopic member, a second end of the second input connection rod is hinged to the input fixing member, and, a second end of the first input connection rod is hinged to the second end of the second input connection rod (see telescoping portion having rods connected to hinges for connection to other rods, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5, Fig 4); and 
the plurality of elastic conductive members are arranged on the input fixing member and coupled to the lead wire part, and are further configured to match the power supply device (see telescoping portion having rods connected to hinges for connection to other rods, connected at hinges, Fig 5; extension and retraction, see telescoping portion, connected at hinges, Fig 5, Fig 4).

15.          With respect to claim 9, FREELING-WILKINSON teaches:
an electronic device and a charging assembly, wherein the charging assembly is the charging assembly according to claim 1, the fixing member is fixedly connected to the electronic device, and a charging end of the electronic device is coupled to the output part of the charging transmission line (see telescoping portion connected to device/vehicle for charging device/vehicle or providing power to device/vehicle, para 40-45, Fig 4-5).

16.          With respect to claim 10, FREELING-WILKINSON teaches:
wherein the electronic device comprises an electronic picture frame (charging an electrical storage battery of a device, para 43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851